Citation Nr: 9902744	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether recoupment of disability compensation to offset 
separation pay of $49,905.90 is proper.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1996.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a February 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which granted 
service connection for vesicovaginal fistula, status post 
ruptured bladder and uterus and for repeat cesarean section.  
The veteran submitted a Notice of Disagreement as to the 
evaluation, and also stated her disagreement with the ROs 
notification that payment of her disability compensation 
would be held back until amounts paid to her for severance at 
separation had been recouped.  The veteran did not pursue the 
appeal of the rating determination, and it is not before the 
Board at this time.    


FINDINGS OF FACT

1.  The veteran was honorably discharged from service in 
November 1996.  Her discharge was not the result of any 
medical disability.  Upon separation from service, the 
veteran received a severance payment of $49,905.90.

2.  The veteran has been awarded service connection for 
several disabilities incurred during service.


CONCLUSION OF LAW

The veterans disability compensation is properly subject to 
recoupment of the separation pay that she received when she 
was discharged from service.  10 U.S.C.A. § 1174 (West 1991);  
38 C.F.R. § 3.700 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of 
Veterans Appeals (Court) has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive.  Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. 
P. 12(b)(6) ("failure to state a claim upon which relief can 
be granted"), as opposed to dismissing the case for failure 
to present a well-grounded claim.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Factual Background

The facts in this case are not in substantial dispute.  The 
veteran incurred a ruptured bladder and uterus during 
childbirth in November 1995, during service.  A vesicovaginal 
fistula was later identified, and following her separation 
from service, the veteran underwent additional treatment, 
including a total abdominal hysterectomy with excision of 
vesicouterine fistula.  The evidence of record indicates that 
the veteran received $49,905.90 severance payment upon 
discharge from service.

In November 1998 the veteran testified at a video conference 
before this Board member that she was separated from service 
because she was not elevated in rank, and not because of her 
service-connected or any other medical condition [hearing 
transcript, page 5].  However, the veteran testified that 
during service, her service-connected disability was 
misdiagnosed, and that this misdiagnosis and incomplete or 
improper care resulted in more severe symptoms than would 
have been incurred otherwise [hearing transcript, pages 3-5].  

The veteran also testified that she was required to forfeit 
income after her discharge from service related to surgery 
necessitated by her service-connected disability.  She 
contended that she should not be subjected to the recoupment 
of her severance pay from VA disability compensation because 
it was unfair to her, given the fact that her condition and 
subsequent surgery was at least in part, the result of 
improper medical care during service [hearing transcript, 
pages 8-12].

Relevant Law and Regulations

The recoupment of the veteran's separation pay from her VA 
disability compensation is prescribed by Congress, see 10 
U.S.C. § 1174 (West 1991), and is implemented by VA 
regulation, 38 C.F.R. § 3.700(a)(5)(i) (1997).  The language 
of this regulation mirrors that of the statute, and states 
that "[a] veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the total amount 
received as separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, O.G.C. Precedent 14-92, 
57 Fed. Reg. 49746 (1992), concluded that, "(i)n accordance 
with the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 
3.700, VA disability compensation should be offset to recoup 
the amount of special separation benefits received by a 
former member of the armed forces."

In Sabonis, the Court held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

In essence, the veteran has contended that she should be 
compensated for her pain and suffering by a waiver of the 
recoupment of her separation pay.  The veteran has also set 
forth an argument to the effect that because her separation 
pay was established on the basis of her term of service, and 
not the disability, and because separation pay and VA 
disability compensation are derived from two different funds, 
the VA benefits should not be subject to recoupment. 

The Board acknowledges the veterans contention that funds 
for the separation payment and those for payment of VA 
benefits may derive from distinct sources and that were 
established for completely different reasons.  However, the 
law as enacted by Congress and implemented by VA regulation 
has been correctly applied and is dispositive in this case.  
Under current law, recoupment of the lump-sum separation 
payment that the veteran received when discharged from 
service, by withholding in monthly allotments payments of 
disability compensation benefits, is required.  10 U.S.C.A. 
§ 1174;  38 C.F.R. § 3.700(a)(5)(i).  The Board cannot 
deviate from the statutory mandate.  See Bernier v. Brown, 7 
Vet. App. 434, 439 (1995).

The veteran has advanced what amounts to an equitable 
argument against recoupment of the payment of separation pay.  
In essence, she has described physical and mental suffering 
based on what she believes was improper treatment at the 
hands of physicians during service.  The Board acknowledges 
the severity of the veterans condition and the anguish that 
it has undoubtedly caused her.  However, the Board is without 
authority to grant benefits on an equitable basis, such as 
based on pain and suffering or to right a perceived wrong.  
The Board is bound in its decisions by the applicable federal 
statutes, VA regulations, instructions of the Secretary, and 
the precedent opinions of VAs General Counsel.  See 38 
U.S.C.A. § 7104(c);  see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Federal statute and VA regulation, as 
set forth above, provide that recoupment of separation pay is 
required prior to payment of VA compensation benefits.  
Clearly, this provision limits the payment of compensation 
until recoupment is completed.

Inasmuch as the Board does not have any discretion in the 
recoupment of her separation pay, the veteran has failed to 
state a claim upon which relief can be granted, and, 
therefore, her appeal must be denied.  See Sabonis, 6 Vet. 
App. at 430.



ORDER

The veteran's VA disability compensation is subject to 
recoupment of the separation pay that she received when 
discharged from service.  Her appeal against this recoupment 
is denied for failure to state a claim upon which relief can 
be granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
